25 F.3d 1041NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Stephen Mark ANDERSON, Defendant-Appellant.
No. 93-5578.
United States Court of Appeals, Fourth Circuit.
Submitted May 24, 1994.Decided June 14, 1994.

Randolph Marshall Lee, Charlotte, NC, for appellant.
Jerry W. Miller, U.S. Atty., Brian L. Whisler, Asst. U.S. Atty., Charlotte, NC, for appellee.
Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Stephen Mark Anderson appeals from the district court judgment and sentence.  His attorney filed a brief in accordance with  Anders v. California, 386 U.S. 738 (1967), finding no non-frivolous grounds for appeal but noting one arguable issue.  Anderson has filed a supplemental informal brief.  We affirm.


2
At trial, Anderson conceded his mailing of copies of a single letter directed to his sister.  He also admitted his intent to frighten her.  He now contends, however, that the substance of the letter was not threatening.  Anderson's contention is frivolous.  The letter he copied and mailed to multiple parties was vile and threatened rape and other physical harm.  In light of Anderson's concessions and the vulgar missive introduced at trial, there was sufficient evidence for the jury to find guilt beyond a reasonable doubt as to all the elements of 18 U.S.C. Sec. 876 (1988).   United States v. Brewer, 1 F.3d 1430, 1437 (4th Cir.1993).


3
In accordance with the requirement of Anders, we have examined the entire record in this case and find no other potentially meritorious issues for appeal.  Pursuant to the plan adopted by the Fourth Circuit Judicial Council in implementation of the Criminal Justice Act of 1964 (18 U.S.C. Sec. 3006A (1988)), this Court requires that counsel inform his client, in writing, of his right to petition the Supreme Court for further review.  If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.